             Case 1:17-cr-00357-CCB Document 98 Filed 06/11/20 Page 1 of 1


                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                  *
                                          *
       v.                                 *     Criminal No. CCB-17-0357
                                          *     Civil No. CCB-19-0950
THOMAS FINNEGAN                           *
                                       ******
                                  MEMORANDUM AND ORDER

       Now pending is Thomas Finnegan’s motion to vacate judgment under 28 U.S.C. § 2255 (ECF

82), for which he filed pro se supplementations (ECF 90 and 91), and defense counsel’s motion to

withdraw as attorney (ECF 96). Finnegan pled guilty to one count of Hobbs Act robbery in violation of

18 U.S.C. § 1951 and one count of using a firearm during and in relation to a “crime of violence” in

violation of 18 U.S.C. § 924(c). (ECF 80). The Hobbs Act robbery constituted the underlying “crime

of violence” for the § 924(c) conviction.

       On March 28, 2019, Finnegan filed a motion to vacate judgment, arguing that the Hobbs Act

robbery no longer qualified as a “crime of violence” in light of the Supreme Court’s decisions in

Johnson v. United States, 135 S. Ct. 2551 (2015), and Sessions v. Dimaya, 138 S. Ct. 1204 (2018). But

after Finnegan filed his motion, the Fourth Circuit held in United States v. Mathis that a Hobbs Act

robbery constitutes a “crime of violence” under § 924(c)’s “force clause.” 932 F.3d 242, 266 (4th Cir.

2019). Finnegan’s argument that his conviction for Hobbs Act robbery does not qualify as a “crime of

violence” has thus been foreclosed by Mathis.

       Accordingly, the motion to vacate judgment (ECF 82) is DENIED and no certificate of

appealability is issued. The motion to withdraw as attorney (ECF 96) is GRANTED. The Clerk shall

SEND a copy of this Memorandum and Order to Finnegan and counsel of record. The Clerk shall

CLOSE the associated civil case, CCB-19-0950.

       So Ordered this    11th day of June, 2020.
                                            _________/S/___________________
                                            Catherine C. Blake
                                            United States District Judge
